20. Future of the car industry (vote)
- Before the final vote:
- (DE) Madam President, I refer to Rule 146 of our Rules of Procedure and thank you for having given me the floor. I ask my fellow Members from the Federal Republic of Germany in particular for their indulgence of my having asked to speak now.
At the beginning of this vote, Mr Jean-Marie Le Pen took the floor. Mr Le Pen repeated in his leave to speak that the existence of the gas chambers in Auschwitz was a detail of world history. With reference to Rule 146 of our Rules of Procedure, which describes how members of this House must behave here, I ask Parliament's Bureau to check if such a statement is permissible in a chamber of deputies, which is bound by a spirit of reconciliation and understanding and respect for the victims, especially of Hitler's Fascism. I would be grateful if Parliament's Bureau could advise on the necessary measures.
(Applause)
- (FR) Please, show a little respect for the victims who died at Auschwitz and elsewhere. We still have two minutes left. Show a little respect.
All I wish to say is that I completely agree with Mr Schulz and that what we have heard today, in this House, is uncalled for.
(Applause)
- (FR) Mrs Wallis, I find it extremely regrettable that you have given the floor to Mr Daul and Mr Schulz, but not to me. It is true that you testified in a report that you were the expert in interpreting the one-rule-for-one-and-one-rule-for-another Rules of Procedure.
Therefore, just to follow on from what Mr Schulz said, I should like to propose that we rename the Winston Churchill building, since in his 12 volumes of memoirs dedicated to the history of the Second World War, Winston Churchill wrote not one line on the history of the gas chambers.